Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-32 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Final Office Action mailed April 11, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 13-14, filed August 10, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a) (Imamura) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Imamura and Lee, as shown below. 
The applicant argues that Imamura does not teach “…in one example, as noted above, and specified in paragraph 102 of the published application, the average time interval between the correlation peaks shown in Figure 5 can be used to determine a time length that is the cyclic period of one heartbeat.” (see pg. 14 of applicant’s remarks), and the examiner agrees. However, the current claim 1 is not amended to teach where the average time interval between the correlation peaks shown in the applicant’s Figure 5 can be used to determine a time length that is the cyclic period of one heartbeat. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2, 6, 8, 10-11, 22-23, 29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura (US 20150342565 A1, published December 3, 2015) in view of Lee et al. (US 20030212336 A1, published November 13, 2003), hereinafter referred to as Imamura and Lee, respectively.
Regarding claim 1, Imamura teaches an analyzing apparatus, comprising: 
processing circuitry (Fig. 1, image generation unit 27 included as processing circuitry) configured to 
obtain pieces of Doppler image data in a time series rendering of a blood flow in an analysis target formed in a blood vessel (Fig. 1; see pg. 3, col. 2, para. 0044 — “The ultrasonic image generation unit 27 generates a series of a plurality of ultrasonic images along a time series until a predetermined operation concerning the acquisition of Doppler waveforms is executed via the input unit 17...”), 
the pieces of Doppler image data corresponding to a plurality of heartbeats (Fig. 4, each color Doppler image corresponding to the measurement cursor set time on the Doppler waveform image and ECG waveform (heartbeats)); 
analyze the pieces of Doppler image data in the time series (Fig. 1; see para. 0044 — “The ultrasonic image generation unit 27 generates a series of a plurality of ultrasonic images along a time series until a predetermined operation concerning the acquisition of Doppler waveforms is executed via the input unit 17...”); and 
calculate an index value (blood flow velocity index) based on temporal changes in a first blood flow signal intensity level in a first region of interest (sample gate) including the blood flow in the analysis target (see para. 0093 — “An index generation unit 41 generates indices concerning a color Doppler image suitable for recording in correspondence with each of a series of ultrasonic images based on specifying information.”; see para. 0095 — “The index generation unit 41 generates an index concerning blood flow velocity information (to be referred to as a blood flow velocity index hereinafter) based on an average flow velocity value near a sample gate (to be referred to as a sample gate neighboring region hereinafter) on a color blood flow image and the maximum flow velocity value on a Doppler waveform.”) by
generating first distribution information indicating the temporal changes in the first blood flow signal intensity level (Fig. 1; see para. 0044 — “The ultrasonic image generation unit 27 generates a series of a plurality of ultrasonic images along a time series until a predetermined operation concerning the acquisition of Doppler waveforms is executed via the input unit 17...”). 
Imamura does not explicitly teach: 
calculate an index value based on temporal changes in a first blood flow signal intensity level in a first region of interest including the blood flow in the analysis target by: 
determining a time length that is a cyclic period of one heartbeat using the first distribution information and particular distribution information having a predetermined time width, the particular distribution information being cut out from the first distribution information, and 
calculating the index value using the determined cyclic period of one heartbeat. 
Whereas, Lee, in an analogous field of endeavor, teaches: 
calculate an index value based on temporal changes in a first blood flow signal intensity level in a first region of interest including the blood flow in the analysis target by: 
determining a time length that is a cyclic period of one heartbeat (Fig. 7, extract heartbeat sequence S210 using the first distribution information (PPG signal S110) and particular distribution information having a predetermined time width (estimated expected mean interbeat interval S140), 
the particular distribution information being cut out from the first distribution information (Fig. 10, extract expected mean interbeat interval S145 (particular distribution information) from PPG signal S141 (first distribution information)), and 
calculating the index value using the determined cyclic period of one heartbeat (Fig. 9, calculate mean heart rate (index value) using determined heartbeat sequence S213). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified calculating an index value, as disclosed in Imamura, by calculating an index value using a determined cyclic period of one heartbeat, as disclosed in Lee. One of ordinary skill in the art would have been motivated to make this modification in order to improve the reliability of heartbeat detection, as taught in Lee (see para. 0014). 

Regarding claim 31, Imamura teaches an analyzing method, comprising: 
obtaining pieces of Doppler image data in a time series rendering of a blood flow in an analysis target formed in a blood vessel (Fig. 1; see pg. 3, col. 2, para. 0044 — “The ultrasonic image generation unit 27 generates a series of a plurality of ultrasonic images along a time series until a predetermined operation concerning the acquisition of Doppler waveforms is executed via the input unit 17...”), 
the pieces of Doppler image data corresponding to a 8Application No. 16/434,357 Reply to Office Action of April 11, 2022 plurality of heartbeats; and analyzing the pieces of Doppler image data in the time series Fig. 4, each color Doppler image corresponding to the measurement cursor set time on the Doppler waveform image and ECG waveform (heartbeats)); and 
calculating an index value (blood flow velocity index) based on temporal changes in a first blood flow signal intensity level in a first region of interest (sample gate) including the blood flow in the analysis target (see para. 0093 — “An index generation unit 41 generates indices concerning a color Doppler image suitable for recording in correspondence with each of a series of ultrasonic images based on specifying information.”; see para. 0095 — “The index generation unit 41 generates an index concerning blood flow velocity information (to be referred to as a blood flow velocity index hereinafter) based on an average flow velocity value near a sample gate (to be referred to as a sample gate neighboring region hereinafter) on a color blood flow image and the maximum flow velocity value on a Doppler waveform.”) by
generating first distribution information indicating the temporal changes in the first blood flow signal intensity level (Fig. 1; see para. 0044 — “The ultrasonic image generation unit 27 generates a series of a plurality of ultrasonic images along a time series until a predetermined operation concerning the acquisition of Doppler waveforms is executed via the input unit 17...”). 
Imamura does not explicitly teach:
calculating an index value based on temporal changes in a first blood flow signal intensity level in a first region of interest including the blood flow in the analysis target by: 
determining a time length that is a cyclic period of one heartbeat using the first distribution information and particular distribution information having a predetermined time width, the particular distribution information being cut out from the first distribution information, and 
calculating the index value using the determined cyclic period of one heartbeat.  
	Whereas, Lee, in an analogous field of endeavor, teaches:
calculating an index value based on temporal changes in a first blood flow signal intensity level in a first region of interest including the blood flow in the analysis target by: 
determining a time length that is a cyclic period of one heartbeat (Fig. 7, extract heartbeat sequence S210 using the first distribution information (PPG signal S110) and particular distribution information having a predetermined time width (estimated expected mean interbeat interval S140), 
the particular distribution information being cut out from the first distribution information (Fig. 10, extract expected mean interbeat interval S145 (particular distribution information) from PPG signal S141 (first distribution information)), and 
calculating the index value using the determined cyclic period of one heartbeat (Fig. 9, calculate mean heart rate (index value) using determined heartbeat sequence S213). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified calculating an index value, as disclosed in Imamura, by calculating an index value using a determined cyclic period of one heartbeat, as disclosed in Lee. One of ordinary skill in the art would have been motivated to make this modification in order to improve the reliability of heartbeat detection, as taught in Lee (see para. 0014). 

Furthermore, regarding claim 2, Imamura further teaches wherein the processing circuitry is further configured to calculate the index value indicating activeness of the blood vessel (Fig. 2, intensity of power blood flow image; see para. 0093 — “An index generation unit 41 generates indices concerning a color Doppler image suitable for recording in correspondence with each of a series of ultrasonic images based on specifying information.”).   
Furthermore, regarding claim 6, Imamura further teaches wherein the processing circuitry is further configured to calculate the index value per heartbeat (see pg. 6, col. 2, para. 0076 — “Note that the specifying information generation unit 29 may generate specifying information with respect to each of a series of ultrasonic images belonging to a predetermined time width (e.g., one cardiac period)...”).   
Furthermore, regarding claim 8, Imamura further teaches wherein the processing circuitry is further configured to generate a first graph indicating the temporal changes in the first blood flow signal intensity level on a basis of the first distribution information (Fig. 2 — Blood flow information, maximum flow velocity time corresponding to maximum flow velocity value on Doppler waveform (flow velocity vs time); Fig. 4 — color Doppler image corresponding to the Doppler waveform image and ECG waveform).
Furthermore, regarding claim 10, Imamura further teaches wherein the processing circuitry is further configured to calculate the index value based on the first distribution information (see para. 0093 — “An index generation unit 41 generates indices concerning a color Doppler image suitable for recording in correspondence with each of a series of ultrasonic images based on specifying information.”; see para. 0095 — “The index generation unit 41 generates an index concerning blood flow velocity information (to be referred to as a blood flow velocity index hereinafter) based on an average flow velocity value near a sample gate (to be referred to as a sample gate neighboring region hereinafter) on a color blood flow image and the maximum flow velocity value on a Doppler waveform.”). 
Furthermore, regarding claim 11, Imamura further teaches wherein, based on the index value calculated in each of a plurality of positions, the processing circuitry is further configured to generate an image in which colors are assigned to the index values (see para. 0041 – “The velocity/variance/power computation device generates color Doppler data at the respective positions in a scanned region based on the average velocity values of the blood flow and the tissue, the variances, the reflection intensities of the Doppler signals, and the like based on a plurality of Doppler signals.”; see para. 0043 — “The ultrasonic image generation unit 27 generates an ultrasonic image having a color Doppler image and a Doppler waveform image.”). 
Furthermore, regarding claim 22, Imamura further teaches 
wherein the pieces of Doppler image data in the time series further render the blood vessel (see para. 0044 — “The ultrasonic image generation unit 27 generates a series of a plurality of ultrasonic images along a time series until a predetermined operation concerning the acquisition of Doppler waveforms is executed via the input unit 17...”), and 
the processing circuitry is further configured to analyze the pieces of Doppler image data in the time series and generate fourth distribution information indicating temporal changes in a second blood flow signal intensity level in a second region of interest including a blood flow in the blood vessel (see para. 0093 — “An index generation unit 41 generates indices concerning a color Doppler image suitable for recording in correspondence with each of a series of ultrasonic images based on specifying information.”; see para. 0095 — “The index generation unit 41 generates an index concerning blood flow velocity information (to be referred to as a blood flow velocity index hereinafter) based on an average flow velocity value near a sample gate (to be referred to as a sample gate neighboring region hereinafter) on a color blood flow image and the maximum flow velocity value on a Doppler waveform.”).
Furthermore, regarding claim 23, Imamura further teaches wherein the processing circuitry is further configured to generate a second graph indicating the temporal changes in the second blood flow signal intensity level based on the fourth distribution information (Fig. 2 — Blood flow information, maximum flow velocity time corresponding to maximum flow velocity value on Doppler waveform (flow velocity vs time); Fig. 4 — color Doppler image corresponding to the Doppler waveform image and ECG waveform; see para. 0095 — “The index generation unit 41 generates an index concerning blood flow velocity information (to be referred to as a blood flow velocity index hereinafter) based on an average flow velocity value near a sample gate (to be referred to as a sample gate neighboring region hereinafter) on a color blood flow image and the maximum flow velocity value on a Doppler waveform.” so average flow velocity (second blood flow signal intensity level) of a sample gate (of a different region of interest, fourth distribution information) set on the series of images).
Furthermore, regarding claim 29, Imamura further teaches 
wherein the processing circuitry is further configured to obtain the pieces of Doppler image data in the time series obtained by inputting a received data sequence to an adaptive Motion Target Indicator (MTI) filter generated based on the received data sequence (see pg. 3, col. 1, para. 0040 — “The velocity/variance/power computation device includes an MTI (Moving Target Indicator) filter... The MTI filter is used to extract a Doppler component (to be referred to as a blood flow Doppler component hereinafter) concerning a blood flow from a Doppler signal.”), 
the received data sequence being acquired by performing an ultrasound scan multiple times in a frame direction during which an ultrasound wave is transmitted and received once with respect to each of scanning lines in a region including the analysis target, so that the received data sequence includes a plurality of pieces of received data in a mutually same position in the region (Fig. 1; see para. 0026 — “The ultrasonic probe 11 will be described below as a mechanical four-dimensional probe which executes three-dimensional scanning by swinging a one-dimensional array in a direction perpendicular to the array direction of a plurality of transducers.”; see para. 0035 — “The transmission directivity and the reception directivity determine the comprehensive directivity of ultrasonic transmission/reception. This comprehensive directivity determines an ultrasonic beam (so called “ultrasonic scanning line”).”).
Furthermore, regarding claim 32, Lee further teaches wherein the processing circuitry is further configured to: 
calculate correlation coefficient distribution information by calculating correlation coefficients between the first distribution information and the particular distribution information, while varying a lag, which is a shift of the particular distribution information from the first distribution information (Fig. 6; see para. 0080 – “…if the autocorrelation function of the PPG signal [first distribution information] is calculated, the autocorrelation function has the peaks at points corresponding to the period of the heartbeat.”), 
determine the cyclic period of one heartbeat using the correlation coefficient distribution information (Fig. 6; see para. 0080 – “…if the autocorrelation function of the PPG signal is calculated, the autocorrelation function has the peaks at points corresponding to the period of the heartbeat. Thus, the expected period of the heartbeat can be easily detected.”), and 
calculate the index value using the determine cyclic period of one heartbeat (Fig. 9, calculate mean heart rate (index value) using determined heartbeat sequence S213).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Lee, as applied to claim 1 above, and in further view of Fritz et al. (US 7727153 B2, published June 1, 2010), hereinafter referred to as Fritz.
Regarding claim 3, Imamura in view of Lee teaches all of the elements disclosed in claim 1 above.
Imamura in view of Lee teaches calculating the index value, but does not explicitly teach wherein the analysis target is plaque, and 2Application No. 16/434,357 Reply to Office Action of April 11, 2022 the processing circuitry is further configured to calculate the index value related to a possibility of the plaque coming off a blood vessel wall.  
Whereas, Fritz, in the same field of endeavor, teaches 
wherein the analysis target is plaque (see col. 31, lines 10-13 — “Having identified an area of plaque, plaque density measurement mechanism 3003 of a preferred embodiment determines the density of the plaque by analyzing the image intensity within the area of plaque.”), and 2Application No. 16/434,357 
Reply to Office Action of April 11, 2022the processing circuitry is further configured to calculate the index value related to a possibility of the plaque coming off a blood vessel wall (see col. 30, lines 4-5, 16-18 — “It may, for example, be desired to determine tissue densities in the carotid artery wall...Softer non-calcified plaques are typically the more risky types of plaques, since they are more likely to rupture/dislodge and cause blockages or blood clots.”; see col. 33, lines 33-35 — “...an embodiment of the invention outputs a number from 1 to 5 indicating the severity of hardness of a given plaque, thereby characterizing the plaque.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified calculating the index value, as disclosed in Imamura in view of Lee, by calculating the index value related to a possibility of the plaque coming off a blood vessel wall, as disclosed in Fritz. One of ordinary skill in the art would have been motivated to make this modification in order to locate and characterize the density of the plaque that correspond to risk level, as taught in Fritz (see col. 33, lines 33-38).

Regarding claim 5, Imamura in view of Lee teaches all of the elements disclosed in claim 1 above.
Imamura in view of Lee teaches calculating the index value, but does not explicitly teach wherein the analysis target is a peripheral blood vessel, and the processing circuitry is further configured to calculate the index value related to activeness of the peripheral blood vessel.  
Whereas, Fritz, in the same field of endeavor, teaches 
wherein the analysis target is a peripheral blood vessel (Fig. 2; see col. 11, lines 19-23 — “The transducer 64 may be positioned proximate the carotid artery 65 located in the neck of a patient 66 in order to produce an ultrasonic image of the common carotid artery (hereinafter “the carotid artery”).” With a peripheral blood vessel being the carotid artery), and 
the processing circuitry is further configured to calculate the index value related to activeness of the peripheral blood vessel (Fig. 5, index IMT (intima-media thickness) 135; see col. 14, lines 25-29 — “The index IMT 135 maybe an IMT value used to characterize the record 134. For example. IMT measurements along a portion of the carotid artery may be stored based on the IMT at a standardized point on an individual carotid artery.” With the index value equated to the index IMT measurement value; see col. 11, lines 53-56 — “The thickness of the intima 80 and the media 82 (intima-media thickness or IMT) may be measured to diagnose a patient’s risk of arterial sclerosis such as coronary artery disease.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified calculating the index value, as disclosed in Imamura in view of Lee, by calculating the index value related to activeness of the peripheral blood vessel, as disclosed in Fritz. One of ordinary skill in the art would have been motivated to make this modification in order to link the IMT measurement to a patient’s risk to develop a cardiovascular disease, as taught in Fritz (see col. 14, lines 1-7).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Lee, as applied to claim 1 above, and in further view of Shau et al. (US 20060241463 A1, published October 26, 2006), hereinafter referred to as Shau.
Regarding claim 4, Imamura in view of Lee teaches all of the elements as disclosed in claim 1 above. 
Imamura in view of Lee teaches calculating the index value, but does not explicitly teach wherein the analysis target is a feeding vessel connected to a tumor, and the processing circuitry is configured to calculate the index value related to activeness of the tumor.
Whereas, Shau, in the same field of endeavor, teaches 
wherein the analysis target is a feeding vessel connected to a tumor (Fig. 2, arterial blood vessel nest 210, tumor region of interest 200; see pg. 2, col. 2, para. 0028 — “...the Power Doppler signals in the location of tumor neovascular nest regions followed the pulsation of heartbeat cycle, are not only highly correlated with the pulsation of the supplying arteries, but are relatively high in maximum rate of change of Power Doppler signal waveform during unit time.”), and 
the processing circuitry is configured to calculate the index value related to activeness of the tumor (see pg. 5, col. 1, para. 0055 — “...Angiogenesis Index (Al) = the neovascular area (AREA_angio)/the area of tumor section (AREA_RO))...” with the index value equated to the angiogenesis index).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified calculating the index value, as disclosed in Imamura in view of Lee, by calculating the index value related to activeness of the tumor, as disclosed in Shau. One of ordinary skill in the art would have been motivated to make this modification in order to effectively calculate the degree of angiogenesis in the tumor, and be helpful in disease subtype classification for proper medication and chemical therapy for the patient, as taught in Shau (see pg. 5, col. 2, para. 0061).

Claims 9, 16, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Lee, as applied to claim 8 above, and in further view of Lee et al. (US 20170071571 A1, published March, 16, 2017), hereinafter referred to as Lee 571.
Regarding claim 9, Imamura in view of Lee teaches all of the elements disclosed in claim 8 above.
Imamura in view of Lee teaches calculating the index value, but does not explicitly teach wherein the processing circuitry is further configured to calculate the index value indicating a 3Application No. 16/434,357 Reply to Office Action of April 11, 2022 slope of the first graph per unit time period.  
Whereas, Lee 571, in the same field of endeavor, teaches wherein the processing circuitry is further configured to calculate the index value indicating a 3Application No. 16/434,357 Reply to Office Action of April 11, 2022 slope of the first graph per unit time period (Fig. 1B, graph of intensity (dB) vs. time (ms) of the target tissue region with slope 140; see pg. 3, col. 2, para. 0056 — “...the user may determine whether the target tissue region 110 is a region having a lesion based on at least one of a slope 140 of a curve representing average brightness values...”).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculating the index value, as disclosed in Imamura, by calculating a slope of the graph, as disclosed in Lee 571. One of ordinary skill in the art would have been motivated to make this modification in order for the user to easily determine when the target tissue region has a lesion or not along the length of the artery, and determine the tissue characteristics, as disclosed in Lee 571 (see pg. 3, col. 2, para. 0055-0057).
Furthermore, regarding claim 16, Lee 571 further teaches 
wherein the processing circuitry is further configured to generate the first graph in which a horizontal axis expresses time, whereas a vertical axis expresses the first blood flow signal intensity level (Fig. 1B, graph of intensity (dB) vs. time (ms) of the target tissue region), and 
the processing circuitry is further configured to calculate, as the index value, a value of an area defined by the first graph and the horizontal axis in a predetermined time span (Fig. 1B, graph of intensity (dB) vs. time (ms) of the target tissue region with slope 140 as the average brightness value (index value) in a predetermined time span (between time 150 and time 160 on the graph); see pg. 3, col. 2, para. 0054 — “...an average of brightness values (hereinafter referred to as an “average brightness value”) of the target tissue region 110 in an ultrasound image with respect totime.”; see pg. 3, col. 2, para. 0056 —“...the user may determine whether the target tissue region 110 is a region having a lesion based on at least one of a slope 140 of a curve representing average brightness values, a time 150 when a brightness value begins to increase, a time 160 when a brightness value reaches a maximum, and a maximum average brightness value.”).
Furthermore, regarding claim 27, Lee 571 further teaches wherein the processing circuitry is further configured to cause a display to display the first graph (Fig. 9, display 1400; Fig. 1B; see para. 0137 — “...the display 1400 may display a graph representing a calculated average brightness value of the target tissue region with respect to time.”).  
Furthermore, regarding claim 30, Lee further teaches wherein the processing circuitry is further configured to obtain the pieces of Doppler image data in the time series rendering the blood flow in the analysis target formed in the blood vessel of a patient who has a contrast agent injected (see Abstract — “...anamount of a contrast agent introduced into a target tissue of an object changes, a plurality of ultrasound images showing different sizes of regions in a target tissue region, representing a tissue into which the contrast agent has been introduced...”; see pg. 8, col. 1, para. 0145 — “The Doppler image may be a blood flow Doppler image showing flow of blood (also referred to as acolor Doppler image), atissue Doppler image showing a movement of tissue, ora spectral Doppler image showing a moving speed of an object asa waveform.”). 
The motivation for claims 16, 27, and 30 was shown previously in claim 9.

Claims 12-13, 18-20, 24-25, and 28 rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Lee, as applied to claim 1 above, and in further view of Abe et al. (US 20130137987 A1, published May 30, 2013), hereinafter referred to as Abe.
Regarding claim 12, Imamura in view of Lee teaches all of the elements disclosed in claim 1 above, and 
Imamura further teaches wherein the processing circuitry is further configured to analyze the plurality of pieces of Doppler image data corresponding to the plurality of heartbeats (Fig. 1; see pg. 3, col. 2, para. 0044 — “The ultrasonic image generation unit 27 generates a series of a plurality of ultrasonic images along a time series until a predetermined operation concerning the acquisition of Doppler waveforms is executed via the input unit 17...”; Fig. 4, each color Doppler image corresponding to the measurement cursor set time on the Doppler waveform image and ECG waveform (heartbeats)).
Imamura in view of Lee does not explicitly teach generating third distribution information by combining together a plurality of pieces of second distribution information obtained by dividing the first distribution information into sections.  
Whereas, Abe, in the same field of endeavor, teaches generating third distribution information by combining together a plurality of pieces of second distribution information obtained by dividing the first distribution information into sections (Fig. 17A-17B; see para. 0139 — “...average waveform information [third distribution information] in a case where the three Doppler waveforms from which the maximum averages were detected [second distribution information] were D1, D2, and D3 are indicated as AVE(I(D1), (D2), 1(D3)).”; Fig. 3-4; see para. 0066 — “...the detector 16a detects a peak value in one heartbeat related to the peak blood flow velocities from the Doppler waveforms collected in a time-serial manner for each period of one heartbeat [first distribution information].”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Imamura in view of Lee, by having the apparatus generate third distribution information by combining together a plurality of pieces of second distribution information obtained by dividing the first distribution information into sections, as disclosed in Abe. One of ordinary skill in the art would have been motivated to make this modification in order for the user to calculate a maximum threshold to prevent noise waveforms from being used in the diagnosis of the severity of a cardiac valve, as taught in Abe (see para. 0112).
Furthermore, regarding claim 13, Abe further teaches wherein, as the index value, the processing circuitry is further configured to calculate either a maximum value or a minimum value of the first blood flow signal intensity level exhibited in the third distribution information (Fig. 17A-17B; see para. 0139 — “…average waveform information [third distribution information] in a case where the three Doppler waveforms from which the maximum averages were detected were D1, D2, and D3 are indicated as “AVE(I{D1), I({D2), 1(D3)).”).  
Furthermore, regarding claim 18, Lee teaches determining the cyclic period of one heartbeat based on the first distribution information (Fig. 7, extract heartbeat sequence S210 based on the first distribution information (PPG signal S110)), and 
Abe further teaches wherein the processing circuitry is further configured to generate the third distribution 5Application No. 16/434,357 Reply to Office Action of April 11, 2022 information indicating temporal changes in the first blood flow signal intensity level corresponding to the determined cyclic period of one heartbeat (Fig. 17A-17B; see para. 0139 — “...average waveform information [third distribution information] in a case where the three Doppler waveforms from which the maximum averages were detected were D1, D2, and D3 are indicated as “AVE(I(D1), I(D2), 1(D3)).”; Fig. 3-4; see pg. 5, col. 2, para. 0066 — “...the detector 16a detects a peak value in one heartbeat related to the peak blood flow velocities from the Doppler waveforms collected in a time-serial manner for each period of one heartbeat.”).  
Furthermore, regarding claim 19, Lee teaches determining the cyclic period of one heartbeat based on the first distribution information (Fig. 7, extract heartbeat sequence S210 based on the first distribution information (PPG signal S110)), and 
Abe teaches wherein the processing circuitry is further configured to generate the third distribution information by combining together the plurality of pieces of second distribution information obtained by dividing the first distribution information into the sections based on the determined cyclic period of one heartbeat (Fig. 17A-17B; see para. 0139 — “...average waveform information [third distribution information] in a case where the three Doppler waveforms from which the maximum averages were detected were D1, D2, and D3 are indicated as “AVE(I(D1), I(D2), 1(D3)).”; Fig. 3-4; see pg. 5, col. 2, para. 0066 — “...the detector 16a detects a peak value in one heartbeat related to the peak blood flow velocities from the Doppler waveforms collected in a time-serial manner for each period of one heartbeat.”).  
Furthermore, regarding claim 20, Abe further teaches wherein the processing circuitry is further configured to generate, as the third distribution information, a statistical value of the plurality of pieces of second distribution information (Fig. 17A-17B; see para. 0139 — “...average waveform information [third distribution information] in a case where the three Doppler waveforms from which the maximum averages were detected were D1, D2, and D3 are indicated as “AVE(I(D1), I(D2), 1(D3)).”; Fig. 3-4; see pg. 5, col. 2, para. 0066 — “...the detector 16a detects a peak value in one heartbeat related to the peak blood flow velocities from the Doppler waveforms collected in a time-serial manner for each period of one heartbeat.”).  
Furthermore, regarding claim 24, Imamura further teaches wherein the processing circuitry is further configured to analyze the pieces of Doppler image data corresponding to the plurality of heartbeats (Fig. 4, each color Doppler image corresponding to the measurement cursor set time on the Doppler waveform image and ECG waveform (heartbeats)), and 
Abe further teaches generating sixth distribution information by combining together a plurality of pieces of fifth distribution information obtained by dividing the fourth distribution information into sections (Fig. 17A-17B; see para. 0139 — “...average waveform information [sixth distribution information] in a case where the three Doppler waveforms from which the maximum averages were detected [fifth distribution information] were D1, D2, and D3 are indicated as “AVE(I(D1), I(D2), 1(D3)).”; Fig. 3-4; see pg. 5, col. 2, para. 0066 — “...the detector 16a detects a peak value in one heartbeat related to the peak blood flow velocities from the Doppler waveforms collected in a time-serial manner for each period of one heartbeat.”).  
Furthermore, regarding claim 25, Abe further teaches wherein the processing circuitry is further configured to determine a temporal phase in which the second blood flow signal intensity level is at maximum or minimum in the sixth distribution information and calculate, as the index value, a value of the first blood flow signal intensity level in the temporal phase (Fig. 17A-17B; see para. 0139 — “...average waveform information [sixth distribution information] in a case where the three Doppler waveforms from which the maximum averages were detected were D1, D2, and D3 are indicated as “AVE(I(D1), (D2), 1(D3)).”; Fig. 3-4; see para. 0066 — “...the detector 16a detects a peak value in one heartbeat [temporal phase] related to the peak blood flow velocities from the Doppler waveforms collected in a time-serial manner for each period of one heartbeat.”).
Furthermore, regarding claim 28, Imamura further teaches 
wherein the processing circuitry is further configured to analyze the pieces of Doppler 7Application No. 16/434,357 Reply to Office Action of April 11, 2022 image data corresponding to the plurality of heartbeats (Fig. 4, each color Doppler image corresponding to the measurement cursor set time on the Doppler waveform image and ECG waveform (heartbeats)), 
generate fourth distribution information indicating temporal changes in a second blood flow signal intensity level in a second region of interest including a blood flow in the blood vessel (see para. 0093 — “An index generation unit 41 generates indices concerning a color Doppler image suitable for recording in correspondence with each of a series of ultrasonic images based on specifying information.”; see para. 0095 — “The index generation unit 41 generates an index concerning blood flow velocity information (to be referred to as a blood flow velocity index hereinafter) based on an average flow velocity value near a sample gate (to be referred to as a sample gate neighboring region hereinafter) on a color blood flow image and the maximum flow velocity value on a Doppler waveform.”), 
Lee further teaches determining the cyclic period of one heartbeat based on the fourth distribution information (Fig. 7, extract heartbeat sequence S210 based on the fourth distribution information (PPG signal S110)), and 
Abe further teaches generating third distribution information indicating temporal changes in the first blood flow signal intensity level corresponding to the determined cyclic period of one heartbeat (Fig. 17A-17B; see para. 0139 — “...average waveform information [third distribution information] in a case where the three Doppler waveforms from which the maximum averages were detected were D1, D2, and D3 are indicated as “AVE(I(D1), I(D2), 1(D3)).”; Fig. 3-4; see pg. 5, col. 2, para. 0066 — “...the detector 16a detects a peak value in one heartbeat related to the peak blood flow velocities from the Doppler waveforms collected in a time-serial manner for each period of one heartbeat.”). 
	The motivation for claims 13, 18-20, 24-25, and 28 was shown previously in claim 12.

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Lee and Abe, as applied to claim 12 above, and further in view of Shau. 
Regarding claim 14, Imamura in view of Lee and Abe teaches all of the elements disclosed in claim 12 above.
Imamura in view of Lee and Abe teaches the third distribution information, but does not explicitly teach wherein, as the index value, the processing circuitry is further configured to calculate either a ratio or a difference between a maximum value and a minimum value of the first blood flow 4Application No. 16/434,357 Reply to Office Action of April l , 2022 signal intensity level exhibited in the third distribution information.  
Whereas, Shau, in the same field of endeavor, teaches wherein, as the index value, the processing circuitry is further configured to calculate either a ratio or a difference between a maximum value and a minimum value of the first blood flow 4Application No. 16/434,357 Reply to Office Action of April l , 2022 signal intensity level exhibited in the third distribution information (see para. 0044 — “The ratio of tumor artery can be calculated according to Power Doppler intensity to obtain Power Doppler Vascular Index of artery (PDVI_artery) and Power Doppler Vascular Ratio of artery (PDVR_artery) 416.”; see para. 0020 — “... Power Doppler vascular index of artery (PDVI_ artery) =the arterial area (AREA_artery)/the area of interest in tumor section (AREA_RO))...”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third distribution information, as disclosed in Imamura in view of Lee and Abe, by calculating a ratio of the artery and the tumor areas as an index value based on the change of the Power Doppler intensity during a heartbeat cycle, as disclosed in Shau. One of ordinary skill in the art would have been motivated to make this modification in order for the user to have a good indicator as to the level of tumor malignancy occurring within the patient in real-time, as taught in Shau (see pg. 2, col. 1, para. 0018).
Furthermore, regarding claim 21, Shau further teaches wherein the processing circuitry is further configured to generate the third distribution information, based on one or more of the plurality of pieces of second distribution information that meet a predetermined condition (see pg. 4, col. 2, para. 0054 — “...the waveform correlation [second distribution information] between the waveform of Power Doppler Intensity changes in all the blood vessels of the tumor region (ROI) and tumor supplying artery pressure waveform 434 (upper arm artery pressure pulsation waveform) are analyzed (usually arterial blood vessel nest would have high correlation) and compared with a predetermined threshold [predetermined condition].”).
The motivation for claim 21 was shown previously in claim 14.   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Lee and Abe, as applied to claim 12 above, and further in view of Baker (US 5749831 A, published May 12, 1998), hereinafter referred to as Baker.
Regarding claim 15, Imamura in view of Lee and Abe teaches all of the elements disclosed in claim 12 above.
Imamura in view of Lee and Abe does not explicitly teach wherein, as the index value, the processing circuitry is further configured to calculate a difference between a maximum value of the first blood flow signal intensity level exhibited in the third distribution information and a value of the first blood flow signal intensity level exhibited at a time earlier than a time of the maximum value by a predetermined length of time and calculate a value obtained by dividing the difference by the predetermined length of time.  
Whereas, Baker, in the same field of endeavor, teaches wherein, as the index value, the processing circuitry is further configured to calculate a difference between a maximum value of the first blood flow signal intensity level exhibited in the third distribution information and a value of the first blood flow signal intensity level exhibited at a time earlier than a time of the maximum value by a predetermined length of time and calculate a value obtained by dividing the difference by the predetermined length of time (see col. 9, lines 44-47, 65-67 — “Acceleration Time Period - The time from S1 terminus to when the peak or maximum velocity (Vmax) of blood flow is imparted to the ejected bolus of blood by the contracting fetal heart... Mean Aortic Acceleration - This is derived from measurements and is an indication or estimate calculated as the maximum velocity (Vmax) divided by the acceleration time period.” so velocity from S1 terminus (blood flow signal value earlier than the max blood flow signal) to max velocity (max blood flow signal) can be divided by the time from S1 terminus to max velocity of blood flow).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified calculating the index value, as disclosed in Imamura in view of Lee and Abe, by calculating the blood flow acceleration to the maximum velocity within a certain time frame, as disclosed in Baker. One of ordinary skill in the art would have been motivated to make this modification in order for the user to perform fetal assessments and measure cardiac performance in real-time, as taught in Baker (see col. 16, lines 59-67).

Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura in view of Lee and Fritz, as applied to claim 3 above, and further in view of Park et al. (US 20170215838 A1, published August 3, 2017), hereinafter referred to as Park.
Regarding claim 17, Imamura in view of Lee and Fritz teaches all of the elements disclosed in claim 3 above.
Imamura in view of Lee and Fritz does not explicitly teach wherein, as the index value, the processing circuitry is further configured to calculate a ratio between a size of a region of the plaque and a size of a blood flow region in the plaque, with respect to the pieces of Doppler image data in the time series.  
Whereas, Park, in the same field of endeavor, teaches wherein, as the index value, the processing circuitry is further configured to calculate a ratio between a size of a region of the plaque and a size of a blood flow region in the plaque, with respect to the pieces of Doppler image data in the time series (see Abstract — “...a stenosis index value representing a degree of stenosis of the blood vessel...”; see para. 0021 — “...a fourth index value representing a ratio of a cross-sectional area of the entire blood vessel of the stenosis cross-section to an area of the stenosis cross-section...” so the cross sectional area of the entire blood vessel of the stenosis cross section is equated to the size of a blood flow region in the plaque, and the area of the stenosis cross section is equated to the size of a region of the plaque; see para. 0160 — “The Doppler image may be a blood flow Doppler image showing flow of blood (also referred to asa color Doppler image)...”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified calculating the index value, as disclosed in Imamura in view of Lee and Fritz, by calculating a ratio between a size of a region of the plaque and a size of a blood flow region in the plaque, as disclosed in Park. One of ordinary skill in the art would have been motivated to make this modification in order to improve the diagnostic usability by enabling the user to easily recognize the degree of stenosis in the blood vessel, as taught in Park (see Abstract; pg. 10, col. 2, para. 0146).
Furthermore, regarding claim 26, Park further teaches wherein the processing circuitry is further configured to cause a display to display the index value (Fig. 12A-12D; see pg. 10, col. 2, para. 0146 — “...the ultrasound imaging apparatus 100 may display the stenosis cross-sections P210 and P220, the first cross-section P230, and the two stenosis index values 11 and 14 representing a degree of stenosis of the blood vessel 200 on the display unit 130...”).
	The motivation for claim 26 was shown previously in claim 17.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fine (US 20140094666 A1, published April 3, 2014) discloses analyzing the received data by using temporal autocorrelation intensity analyzing, where the autocorrelation function is calculated by using a summation and averaging over sampling points.
Sheikhzadeh-Nadjar et al (US 20070265508 A1, published November 15, 2007) discloses using a subband autocorrelation technique to detect the heartbeats.
Amano et al. (US 6293915 B1, published September 25, 2001) discloses where the detected minimum value of the autocorrelation data corresponds to a period of one heartbeat. 
Palti (US 20160206287 A1, published July 21, 2016) discloses detecting the peaks of the autocorrelation signal and calculating the average time difference between the peaks, and the reciprocal of the average time is the estimated heart rate. 
Konofagou et al. (US 20130066211 A1, published March 14, 2013) discloses where the correlation coefficient is obtained from matching the R wave peaks of the ECG signal and the sector raw data. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.C./Examiner, Art Unit 3793    
/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793